PER CURIAM.
In our opinion in this case reported at 388 So.2d 567 (Fla. 5th DCA 1980), it was ordered that jurisdiction of this cause be relinquished to enable the trial judge to complete his judgment by including the findings of fact to support the judgment. We have received those findings of fact and deem them insufficient as a matter of law to support the denial of a deficiency judgment. Because of the passage of time since the first hearing in this case we deem it advisable to order a complete rehearing, de novo, to determine if a deficiency exists and if so in what amount and direct that after the rehearing the trial court should issue its findings of fact and judgment thereon. It is suggested this matter be given priority treatment because of the delays caused not by any actions of the parties.
REVERSED AND REMANDED.
DAUKSCH, C. J., SHARP, J., and SHARP, G. KENDALL, Associate Judge, - concur.